Citation Nr: 0620621
Decision Date: 07/14/06	Archive Date: 01/18/07

Citation Nr: 0620621	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-29 876	)	DATE JUL 14 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied an initial rating in excess 
of 30 percent for PTSD.  

In an April 2006 decision, the Board granted an increased 
rating of 50 percent for the veteran's PTSD, but denied 
entitlement to a rating higher than 50 percent.  

As noted in the April 2006 Board decision, the Board granted 
the veteran's motion to advance his appeal on the Board's 
docket.  That status is retained.  


FINDING OF FACT

Evidence pertinent to the veteran's appeal was received at 
the RO on January 20, 2006, prior to the Board's decision 
dated April 21, 2006, but was not associated with the claims 
folder in time for the Board to consider it.


CONCLUSION OF LAW

The Board failed to provide the veteran due process of law 
before entering its decision of April 2006, to the extent 
that it denied a rating in excess of 50 percent for PTSD.  
38 C.F.R. § 20.904 (2005).


REASONS AND BASE FOR FINDING AND CONCLUSION

On January 20, 2006, correspondence from the veteran was 
received at the RO.  This correspondence included medical 
evidence pertinent to the veteran's claim.  This evidence was 
not associated with the claims folder until after the Board 
issued a decision on April 21, 2006, granting in part and 
denying in part the veteran's appeal.  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904.  Since the evidence received 
at the RO in January 2006 was pertinent to the veteran's 
appeal and was not associated with the claims folder until 
after the Board issued its decision, the Board concludes that 
the veteran was denied due process.

Accordingly, a vacate of the Board's decision denying a 
rating in excess of 50 percent for PTSD is warranted.  The 
veteran's appeal for a rating in excess of 50 percent for 
PTSD will be referred for de novo consideration by another 
member of the Board.  That decision will be entered as if the 
April 2006 decision by the Board had never been issued.


ORDER

The Board's decision of April 21, 2006, to the extent that it 
denied a rating in excess of 50 percent for the veteran's 
PTSD, is vacated.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0611596	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-29 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which denied an initial 
rating in excess of 30 percent for PTSD.  In a May 2005 
decision, the Board also denied a higher initial rating for 
PTSD.  Thereafter, the veteran appealed the denial of a 
higher initial rating for PTSD to the United States Court of 
Appeals for Veterans Claims (Court).

Pursuant to a November 30, 2005, Order of the Court, the May 
2005 Board decision denying a higher initial rating for PTSD 
was vacated and the case was remanded to the Board for action 
consistent with the appellee's unopposed motion for remand.

As noted in the May 2005 Board decision, the Board granted 
the veteran's motion to advance his appeal on the Board's 
docket.


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment that most nearly approximates reduced reliability 
and productivity. 


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but not higher, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that through the supplemental statement 
of the case and a November 2003 letter from the RO, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in May 2004.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the claim would have been different 
had complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Factual Background

The veteran served on active duty from December 1942 to 
November 1945.  Service personnel records note that the 
veteran's military occupational specialty was fire control 
man.  His awards include the Submarine Combat Insignia.  

A November 2001 VA outpatient treatment record notes the 
veteran's complaints of occasional violent nightmares.

Treatment records from the Rochester Vet Center dated from 
January to April 2002 note the veteran's ongoing treatment 
for PTSD.  In group therapy, the veteran complained of 
frequent nightmares about World War II, specifically about 
his submarine being attacked and the sinking of a Japanese 
ship.  The veteran also complained of intrusive traumatic 
memories, anxiety and panic attacks, anger, and depression 
ever since his granddaughter died several years earlier.  In 
addition, he reported feeling guilty about his best friend 
being killed on a submarine because he believed that he 
should have been there to help him.  The veteran also 
reported feeling overwhelmed with depression at times.  He 
also reported suicidal thoughts; however, he stated that he 
would not commit suicide because he was responsible for 
caring for his great-granddaughter.  He described anxiety 
symptoms when driving and panicky feelings when in closed 
places.  The veteran stated that he retired from 35 years of 
employment as a draftsman, instructor, designer, and 
industrial manager in 1983.

VA outpatient treatment records dated from April to May 2002 
note that the veteran was participating in group therapy for 
PTSD.  He complained of increasingly frequent violent 
nightmares.

An August 2002 letter from John Huselton, M. D., notes that 
the veteran had been under his medical care since 1996 and 
that his current medical problems included PTSD.  Dr. 
Huselton stated that the veteran had described symptoms 
including anxiety, depression, panic attacks, nightmares, 
flashbacks, and suicidal ideation.

In a September 2002 letter, the veteran's daughter stated 
that her father had violent nightmares.  She also stated that 
the veteran was a worrier and was hypervigilant.  

In February 2003, the veteran underwent a VA social and 
industrial survey and a VA psychiatric examination.  The 
veteran reported complaints of: feelings of intense guilt 
over the death of his best friend during World War II; 
occasional daytime thoughts about combat; hypervigilance; 
strong startle response; and frequent nightmares.  He denied 
having any flashbacks.  He indicated that he was occasionally 
able to watch combat movies, but sometimes these movies made 
him tearful.  The veteran reported that he had been married 
to his wife for 60 years.  He stated that his PTSD had 
interfered with his relationship with his wife.  
Specifically, he had frequent nightmares from which he woke 
up screaming, and he occasionally threw things at the wall 
and tried to choke his wife, so she decided to sleep in a 
separate bedroom.  The veteran reported that his wife had 
recently been diagnosed with Alzheimer's disease; he 
indicated that he did all the cooking for his wife.  The 
veteran stated that he had not formed any close friendships 
since his best friend was killed during World War II; 
however, he also stated that he used to play cards with co-
workers when he was employed.  He indicated that he had three 
children, as well as grandchildren and great-grandchildren of 
whom he was very fond and with whom he had close 
relationships.  The veteran also reported that he was 80 
years old and had retired; he noted that PTSD had not 
interfered with his career.  He also reported that he was 
currently very active in volunteer work, including Meals on 
Wheels and other services for the disabled and elderly.  He 
indicated that he spent a lot of time on his computer 
building a database for the Rochester War Memorial.  

The veteran was on time for his examination, and was dressed 
neatly.  He demonstrated good personal hygiene.  Upon 
examination, excellent rapport and cooperation were 
established.  The veteran was tearful on a number of 
occasions during the interview, showing moderately depressed 
mood but certainly an effort to be positive and rise above 
his problems.  The veteran was noted to have increased 
startle response and hypervigilance.  Speech was clear, 
coherent, and relevant.  There were no indications of formal 
thought disorder or perceptual distortions.  Intellectual 
ability was above average.  Abstract thinking was within 
normal limits.  The veteran reported no specific complaints 
with his memory, but did note that he was easily distracted.  
Insight and judgment were fair to good.  He reported suicidal 
ideation, but stated that thinking about his granddaughter, 
who often relied on him for her care, kept him going.  The 
diagnosis was chronic, severe PTSD.  The Global Assessment of 
Functioning (GAF) score was 52.  The examiner concluded that 
the veteran had no industrial impairment and severe social 
impairment from his PTSD.

By rating decision dated in March 2003, the RO granted 
service connection for PTSD, and assigned a 30 percent 
rating, effective from January 2002.  Thereafter, the veteran 
expressed disagreement with the evaluation assigned.

VA outpatient and Rochester Vet Center records dated from 
March 2003 to February 2004 note the veteran's ongoing 
treatment for PTSD.  Specifically, during a September 2003 
Vet Center therapy session, the veteran reported increased 
suicidal ideation.  Memory was within normal limits and the 
veteran denied any recent panic attacks or suicidal ideation.  
Sleep was disturbed by nightmares.  The veteran reported 
having intrusive thoughts and increased irritability.  He 
startled easily.  His mood was a little labile and his 
appetite was poor.  His affect was upbeat, but he was 
significantly depressed and anxious.  He worried about his 
wife who had Alzheimer's disease, his daughter who had 
multiple sclerosis, his granddaughter who was an alcoholic, 
and his great-granddaughter.  It was noted that the veteran 
tends to downplay his symptoms.  A September 2003 VA 
outpatient treatment record notes the veteran's complaints of 
problems sleeping and suicidal thoughts, but no plan or 
intent.  

Upon examination, the veteran was nicely dressed.  He related 
openly and well.  He appeared only slightly depressed.  He 
did not appear significantly anxious.  Thinking was goal 
directed and coherent with no sign of thought disorder, 
paranoia, or delusional thinking.  Although he was not 
currently suicidal, he said that if he decided to commit 
suicide, it would be a spur of the moment thing, and that he 
might also kill his wife.  He stated that he cannot finish 
things he starts, including hobbies and activities he 
normally enjoys.  The veteran did not show any memory 
deficits.  The diagnoses included depressive disorder and 
PTSD.  The GAF score was 52.  However, the VA psychologist 
noted that the veteran's PTSD and depression were getting 
progressively worse and although on presentation the veteran 
looks like he is doing better than he is, it is only because 
of his guilt about asking for help and his tendency to 
downplay his problems.  

A November 2003 Vet Center therapy record notes that the 
veteran was having a hard time dealing with his wife's death, 
and that as a result, his PTSD had gotten worse.  A December 
2003 VA outpatient treatment record notes that the veteran 
was putting his wife's death into perspective.  The veteran 
reported that medication was helping with his PTSD symptoms.  
Upon examination, the veteran did not appear depressed, 
anxious, or panicky.  In fact, the examiner noted that the 
veteran was less anxious and depressed than he was upon 
examination three months earlier.  During a February 2004 Vet 
Center therapy session, the veteran stated that he was 
keeping himself very busy with his family and his volunteer 
work.  A February 2004 VA outpatient treatment record notes 
that the veteran's PTSD symptoms had been stable.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

In the present case, the evidence demonstrates that the 
social and industrial impairment from the veteran's PTSD most 
nearly approximates that contemplated by a 50 percent rating.  
The GAF scores of 52 reported on the February 2003 VA 
examination report and September 2003 VA outpatient treatment 
record are consistent with moderate symptoms or moderate 
social and industrial impairment.  
The medical evidence shows that the manifestations of the 
veteran's service-connected PTSD include anxiety, depression, 
suicidal ideation, frequent panic attacks, and sleep 
disturbance.  Although he does not exhibit the flattened 
affect, abnormal speech patterns, and difficulty in 
understanding complex commands associated with the 50 percent 
rating, he does display some tendency to be easily 
distracted, difficulty completing tasks or activities he 
normally enjoys.  The veteran reported having panic attacks 
when in closed places, and there is ample evidence that he 
has increased irritability, increased startle 
response/hypervigilance, and extreme difficulty sleeping due 
to stress and nightmares about his military service.  
Although there is no direct evidence showing that the veteran 
experiences panic attacks more than once a week, and in 
December 2003, the veteran did not appear panicky or anxious, 
it has been noted (in September 2003) that the veteran 
downplays his symptoms.  The November 2003 Vet Center group 
counseling session notes that the veteran's PTSD was 
exacerbated due to the loss of his wife.  He had a major 
increase in nightmares, sleep disturbances, and intrusive 
thoughts.  

The occupational and social impairment from the disability 
clearly does not more nearly approximate the deficiencies in 
most areas contemplated by a 70 percent evaluation.  In this 
regard, the Board notes that the record reflects that he 
maintains good relationships with family members and performs 
volunteer work.  With the exception of some suicidal 
ideation, he has manifested none of the symptoms associated 
with a 70 percent evaluation.  

The Board has also considered whether the veteran is entitled 
to a rating in excess of 50 percent for any portion of the 
initial evaluation period.  However, at no time since the 
effective date of the grant of service connection does the 
evidence show entitlement to a rating higher than 50 percent.  
The assigned rating reflects the greatest degree of 
disability shown by the record; thus, staged ratings are not 
for application.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 50 percent, that doctrine is not applicable.  


ORDER

Entitlement to an initial rating of 50 percent for PTSD is 
granted from the effective date of service connection, 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


